               Case 2:19-cv-00299-RSM Document 2 Filed 03/01/19 Page 1 of 5




 1

 2

 3

 4

 5

 6

 7
                                UNITED STATES DISTRICT COURT
 8                             WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 9

10    TIMTU WOLDEMARIAM, Parent and
11    Guardian on behalf of EZANA KIDANE,
      a Disabled Student,                              NO. 2:19-cv-00299
12
                                         Plaintiffs,   NOTICE OF REMOVAL
13           v.
                                                       (King County Superior Court
14    SEATTLE SCHOOL DISTRICT, a                       Case No. 19-2-02858-1 SEA)

15    Washington Municipal Corporation,
                                                       Demand for Jury Trial
16                                     Defendant.

17
            To:     Clerk of the Court
18                  United States District Court
19                  Western District of Washington

20          PLEASE TAKE NOTICE that Defendant Seattle School District (“District”), by and

21   through its undersigned counsel of record, Mark F. O’Donnell and Karen L. Phu, of Preg
22   O’Donnell & Gillett, PLLC, files this Notice of Removal pursuant to 28 U.S.C. § 1441(a)
23
     to remove Case No. 19-2-02858-1 SEA from the Superior Court of the State of
24

25


      NOTICE OF REMOVAL - 1                             PREG O'DONNELL & GILLETT PLLC
      10059-0085 Notice of Removal to WDWA.docx                       901 FIFTH AVE., SUITE 3400
      NO. 2:19-cv-00299                                          SEATTLE, WASHINGTON 98164-2026
                                                         TELEPHONE: (206) 287-1775 • FACSIMILE: (206) 287-9113
                 Case 2:19-cv-00299-RSM Document 2 Filed 03/01/19 Page 2 of 5




     Washington for the County of King to the United States District Court for the Western
 1
     District of Washington on the following grounds:
 2

 3          1.      Plaintiffs Timtu Woldemariam and Ezana Kidane filed the underlying civil

 4   action against the Defendant on January 29, 2019, in King County Superior Court alleging

 5   claims for (1) violations of Section 504 of the Rehabilitation Act of 1973, 29 U.S.C. § 794;
 6
     (2) violations of Title II of the Americans with Disabilities Act, 42 U.S.C. § 12101 et seq.;
 7
     (3) violations of the Washington Law Against Discrimination, RCW 49.60 et seq.; (4)
 8
     assault and battery; and (5) negligence.
 9
            2.      Plaintiffs served a Summons and Complaint on the Defendant on January
10

11   31, 2019. Less than 30 days have passed since the Defendant was served. The

12   Defendant has not answered or filed any pleadings in this matter other than a Notice of

13   Appearance. This Notice of Removal is timely pursuant to 28 U.S.C. § 1446(b).
14          3.      This action may be removed to the United States District Court on the
15
     following bases:
16
                 a. This Court has original jurisdiction pursuant to 28 U.S.C. § 1331 over
17
                    Plaintiffs’ civil claims arising under federal law for violations of Section 504
18
                    of the Rehabilitation Act of 1973, 29 U.S.C. § 794, and violations of Title II
19

20                  of the Americans with Disabilities Act, 42 U.S.C. § 12101 et seq.

21               b. This Court has supplemental jurisdiction pursuant to 28 U.S.C. § 1367 over
22                  Plaintiffs’ remaining civil claims arising under state law for violations of the
23
                    Washington Law Against Discrimination, RCW 49.60 et seq., assault and
24
                    battery, and negligence because they are related to the same case and
25


      NOTICE OF REMOVAL - 2                              PREG O'DONNELL & GILLETT PLLC
      10059-0085 Notice of Removal to WDWA.docx                        901 FIFTH AVE., SUITE 3400
      NO. 2:19-cv-00299                                           SEATTLE, WASHINGTON 98164-2026
                                                          TELEPHONE: (206) 287-1775 • FACSIMILE: (206) 287-9113
                 Case 2:19-cv-00299-RSM Document 2 Filed 03/01/19 Page 3 of 5




                    controversy as the claims referend in paragraph 3(a) over which this Court
 1
                    has original jurisdiction.
 2

 3          4.      Defendant will promptly give notice of this Notice of Removal to Plaintiffs

 4   and file a copy with the clerk of the King County Superior Court pursuant to 28 U.S.C. §

 5   1446(d).
 6
            5.      A copy of the underlying Complaint is attached as Exhibit A hereto pursuant
 7
     to LCR 101(b).
 8         6.    Plaintiffs’ claims arose from alleged events which took place in King County.
 9
     Upon information and belief, at all times relevant to Plaintiffs’ allegations, Plaintiffs were
10
     residents of King County. Defendant’s principal place of business is in King County.
11
     Therefore, this case should be assigned to a judge in Seattle pursuant to LCR 3(e).
12

13          7.      Defendant concurrently files a Notice of Related Case pursuant to LCR 3(g)

14   regarding that the pending case of Woldemariam, et al., v. Seattle School District,

15   Western District of Washington Case No. 18-cv-01825-RSM, assigned to Judge Ricardo
16   S. Martinez.
17
            8.      Defendant hereby demands a jury trial on all issues triable by a jury
18
     pursuant to FRCP 81(c)(3) and 38(b) and LCR 38.
19
            WHEREFORE, based on the foregoing, Defendant respectfully requests that the
20
     above referenced action be removed from the Superior Court of the State of Washington
21

22   for the County of King to the United States District Court for the Western District of

23   Washington.

24

25


      NOTICE OF REMOVAL - 3                             PREG O'DONNELL & GILLETT PLLC
      10059-0085 Notice of Removal to WDWA.docx                       901 FIFTH AVE., SUITE 3400
      NO. 2:19-cv-00299                                          SEATTLE, WASHINGTON 98164-2026
                                                         TELEPHONE: (206) 287-1775 • FACSIMILE: (206) 287-9113
              Case 2:19-cv-00299-RSM Document 2 Filed 03/01/19 Page 4 of 5




 1         DATED this 1st day of March, 2019.

 2                                               PREG O’DONNELL & GILLETT PLLC
 3
                                                 By /s/ Mark F. O’Donnell
 4                                                   Mark F. O'Donnell, WSBA #13606
                                                     Karen L. Phu, WSBA #42136
 5                                                   Preg O’Donnell & Gillett PLLC
                                                     901 Fifth Avenue, Suite 3400
 6                                                   Seattle, Washington 98164
                                                     Telephone: (206) 287-1775
 7
                                                     Fax: (206) 287-9113
 8                                                   Email: modonnell@pregodonnell.com
                                                            kphu@pregodonnell.com
 9                                               Attorneys for Defendant Seattle School
                                                 District
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25


     NOTICE OF REMOVAL - 4                            PREG O'DONNELL & GILLETT PLLC
     10059-0085 Notice of Removal to WDWA.docx                      901 FIFTH AVE., SUITE 3400
     NO. 2:19-cv-00299                                         SEATTLE, WASHINGTON 98164-2026
                                                       TELEPHONE: (206) 287-1775 • FACSIMILE: (206) 287-9113
               Case 2:19-cv-00299-RSM Document 2 Filed 03/01/19 Page 5 of 5




                                     DECLARATION OF SERVICE
 1

 2          I hereby declare that on this day I electronically filed the foregoing document with the Clerk
 3   of the Court using the CM/ECF system, which will send notification of such filing to the attorneys
 4   of record listed below:
 5
   Counsel for Plaintiffs Timu Woldemariam and Ezana Kidane:
 6 Susan B. Mindenbergs, Esq.
   Law Office of Susan B. Mindenbergs
 7 705 Second Avenue, Suite 1050
   Seattle, WA 98104
 8 susanmm@msn.com

 9    X   Via Messenger
10        Via Facsimile – (206) 447-1523
          Via U.S. Mail, postage prepaid
11        Via Overnight Mail, postage prepaid
      X   Via Court E-Service or email with recipient’s approval
12        susanmm@msn.com
13

14          DATED at Seattle, Washington, this 1st day of March, 2019.
15

16
                                                    /s/ Mark F. O’Donnell
17                                                 Mark F. O’Donnell, WSBA #13606

18

19

20

21

22

23

24

25


      NOTICE OF REMOVAL - 5                                 PREG O'DONNELL & GILLETT PLLC
      10059-0085 Notice of Removal to WDWA.docx                           901 FIFTH AVE., SUITE 3400
      NO. 2:19-cv-00299                                              SEATTLE, WASHINGTON 98164-2026
                                                             TELEPHONE: (206) 287-1775 • FACSIMILE: (206) 287-9113
